Name: Commission Regulation (EC) NoÃ 840/2006 of 7 June 2006 fixing the aid for peaches for processing under Council Regulation (EC) NoÃ 2201/96 for the 2006/07 marketing year
 Type: Regulation
 Subject Matter: foodstuff;  food technology;  cooperation policy;  plant product
 Date Published: nan

 8.6.2006 EN Official Journal of the European Union L 154/7 COMMISSION REGULATION (EC) No 840/2006 of 7 June 2006 fixing the aid for peaches for processing under Council Regulation (EC) No 2201/96 for the 2006/07 marketing year THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 2201/96 of 28 October 1996 on the common organisation of the markets in processed fruit and vegetable products (1), and in particular Article 6(1) thereof, Whereas: (1) Article 3(3) of Commission Regulation (EC) No 1535/2003 of 29 August 2003 laying down detailed rules for applying Council Regulation (EC) No 2201/96 as regards the aid scheme for products processed from fruit and vegetables (2) stipulates that the Commission is to publish the amount of the aid for peaches after verifying compliance with the thresholds fixed in Annex III to Regulation (EC) No 2201/96. (2) The average quantity of peaches processed under the aid scheme over the previous three marketing years is below the Community threshold. The aid to be applied for the 2006/07 marketing year in each Member State concerned must therefore be the amount set in Article 4(2) of Regulation (EC) No 2201/96. (3) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Processed Fruit and Vegetables, HAS ADOPTED THIS REGULATION: Article 1 For the 2006/07 marketing year the aid provided for in Article 2 of Regulation (EC) No 2201/96 for peaches shall be EUR 47,70 per tonne. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union. It shall apply for the 2006/07 marketing year. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 7 June 2006. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 297, 21.11.1996, p. 29. Regulation last amended by Commission Regulation (EC) No 386/2004 (OJ L 64, 2.3.2004, p. 25). (2) OJ L 218, 30.8.2003, p. 14. Regulation last amended by Regulation (EC) No 1663/2005 (OJ L 267, 12.10.2005, p. 22).